In an action, inter alia, for specific performance of a contract for the sale of real property, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated December 2, 2002, as, in effect, denied its motion for summaiy judgment on its cause of action for specific performance.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff purchaser failed to establish its prima facie entitlement to judgment as a matter of law on its cause of action for specific performance directing the defendant seller to convey the subject property to it. Neither the plaintiff nor the defendant attended the closing. Further, the plaintiff failed to demonstrate that it was ready, willing, and able to close on the law day (see Zelmanovitch v Ramos, 299 AD2d 353, 354 [2002]; Johnson v Phelan, 281 AD2d 394, 395 [2001]; Goller Place Corp. v Cacase, 251 AD2d 287 [1998]). Therefore, the plaintiff was not entitled to summary judgment on its cause of action for specific performance, regardless of whether the defendant was able to convey the property in accordance with the terms of the contract (see Zelmanovitch v Ramos, supra; Goller Place Corp. v Cacase, supra).
The plaintiffs remaining contentions are without merit. Ritter, J.P., H. Miller, Crane and Cozier, JJ., concur.